DETAILED ACTION
This action is responsive to the Application filed 03/12/20.
Accordingly, claims 1-13 are submitted for prosecution on merits.	
Claim Objections
Claim 3 is objected to because of the following informalities: the group recited as “a pre-defined processes” contains an improper plural form.  Appropriate correction is required.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
	A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 5, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kline et al, USPubN: 2005/0080520 (herein Kline).
	As per claim 1, Kline discloses a waste measurement and tracking container (e.g. para 0074, para 0080-0084, 0284; mover truck, container – para 0505; truck and container – para 0346; PFN container – para 0285-0286; 0273; 0247), comprising:
	a control (para 0563; PFN, ASIC processor – para 0275, controller – para 0284; equipment controller – Fig. 20; basic ASIC, CPU – Fig. 26) and communication unit (see Note1) comprising a processor, a modem (compatible Modems … interface to the RMS – para 0369; 0406- Note1: TRAC implementation uing PC based controller such as FPGA or ASIC – see para 0369, PFN ASIC, para 0514 - having modems as interface to a remote system and sensors interfacing a GPS – see GPS tracking, Fig. 26 -   reads on control and communication unit comprising a processor and a modem and GPS modem), a GPS modem (GPS receiver – para 0284; sensors are checked against GPS speed and distance – para 0276), and a software (plug play, firmware, ext. programming – Fig.  26; Trac programming – Fig. 29); and
	a measurement system comprising a poisonous gas sensor (hazardous substances, sensor arrays … radioactive materials, limit exposure to toxins – para 0151; sensor web … hazardous toxins – para 0134; para 0367), a fragrance sensor (odor detection – para 0143; odors – para 0362), and a volume-distance sensor (e.g. pressure sensor … determine loads or weight, sensors for speed and distance – para 0276; sensors … confirm the internal condition of the contents in the container (compactor or waste containment) – para 0262),
	wherein the waste measurement and tracking container is configured (FACT alerts – para 0426) to lead a nearest vehicle or staff (alert signal … inspectors and machine operators – para 0244; various control centers – para 0245; qualified hazmat persons – para 0481) to access the container to collect a waste (refuse hauling – para 0615, 0617; monitor … for dangerous materials … technology … used to recycling and trash hauling – claim 27 – pg. 51).
	As per claim 5, Kline discloses waste measurement and tracking container of claim 1, wherein the measurement system consists of the poisonous gas sensor (hazardous substances, sensor arrays … radioactive materials, limit exposure to toxins – para 0151; sensor web … hazardous toxins – para 0134; para 0367), the fragrance sensor (para 0143; odors – para 0362), and the volume-distance sensor (pressure sensor … determine loads or weight, sensors for speed and distance – para 0276; sensors … confirm the internal condition of the contents in the container (compactor or waste containment) – para 0262)
	As per claim 11, Kline discloses waste measurement and tracking container of claim 1, wherein the measurement system further comprises a radioactivity sensor (alert officials to a container carrying radioactive source – para 0134; PS1 sensor, RFIC technology – para 0138; PS1 sensor … to detect radioactive materials – para 0151), a biological sensor (molecular level – para 0362), a physical sensor (signal echoes, the greater the distance,the lower the power of the echoed signal – para 0558; ultrasonic - para 0285, 0242; location technology: GPS receivers – para 0133), and a chemical sensor (see detect odors – para 0362; toxins – para 0120) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-10, 13 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kline et al, USPubN: 2005/0080520 (herein Kline) in view of Conroy et al, USPubN: 2015/0297778 (herein Conroy), Neumann et al, USPN: 5,173,866 (herein Neumann) and Poss et al, USPubN: 2007/0101875 (herein Poss)  
	As per claims 2 and 4, Kline discloses waste measurement and tracking container of claim 1, including modem based transfer of information (para 03269, 0406) to an operator (see staff in claim 1), to a central software (para 0453; remote sites – para 0243; para 0257; 0264, 0269; para 0285, 0287)
	but does not explicitly disclose, wherein 
	(i) the modem transfers classified information to an operator, to other containers, to a central software or to a city information system
	(ii) wherein the central software classifies the information depending on a location, a fullness ratio, an information class and a warning level which come from containers, collection centers and vehicles 
	(iii) and in light of the classified information such as urgency, and importance, vehicle and staff route planning is performed dynamically or manually considering the benchmarks such as a vehicle and container fullness ratio, and the operation economics.
	Importance and urgency caused by detection of hazardous material and signal alert directed to qualified personnel or staff of Hazmat (para 0340, 0481, 0518), fire, police center (para 0260, 0316) by Kline’s use of TSA/FACT discloses urgency handling by a central software able to distinguish whether the received information is classified under the hazardous type, vehicle load alerts (para 0080) or standard fire related type; whereas GPS based information (PFN GPS equipped status – para 0138; GPS and PS1 records … programmed at the facility .. travel flag …altered location … PFN/TRAC sstem network – para 0139; analysis takes place via remote control … processed against GPS distance measurement – para 0276; GPS, mapping, cellular triangulation – para 0281) as part of Kline’s PFN/TRAC system and remote analysis entails that a truck/container location (*) is being derived by the TRAC remote site.
	Analytics by a central station or remote controller site to categorize a received signal or alert from a waste sensing container into a container fullness ratio or state of compacting truck configured for the waste disposal /hauling is further shown in Newman’s track compactor monitoring by a central unit, to optimize hauling resources (condition of fullness – Abstract; col. 2 li. 10-28, 46-66) and Poss approach of trash level monitoring (para 0012) coupled with control (Fig. 9-10; central server – para 0060) on basis of specifications to implement compactor power (Volume of bin, volume available after compaction, compaction ratio, worst case volume after compaction, desired volume, compactions needed – Table 1 – para 0053) and scheduling of trash disposal; which entails centralized benchmarks realized into specifications about schedule or operational settings for vehicle to carry out effective trash disposal or optimum waste hauling in the sense the benchmark and specification would support dynamically or manually vehicle schedule and staff route planning.
	Ultrasonic adaptation of sensor means to detect via emission of electromagnetic signals as measure level of emptiness of a container content is shown in the sensor feedback and scent diffusion by Conroy (EM, ultrasonic - para 0115) using a sensor to measure a near empty level of liquid or reading a fragrance level (para 0168)
	Therefore, based on real-life COTs and SOC testing (**) by Kline to arrive at the efficient movement management related to container/truck operability (para 0326) attuned to wireless communication, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement TRAC truck hauling coordination and scheduling of waste disposal in Kline PFN remote support infrastructure so that (a) modem based communicated enable distribution of classified information to an operator, to other containers, to a central software or to a city information system, the information achieved (b) on basis of a central software that classifies the information depending on a location (as per (*), a fullness ratio – as per Neumann and Poss or near empty reading as in Conroy – being information class and a warning level which come from containers, collection centers and vehicles as endeavored by Kline’s PFN/TRAC communication paradigm, in the sense that, (c) based on classified information such as urgency, and importance, truck/vehicle and staff route planning or alerting can performed dynamically or manually (as per the PFN/TRAC approach in Kline) per consideration test(as per (**))  or benchmarks findings (as per the classified information and compaction finding in Poss) such as a vehicle and container fullness ratio, and operation economics related to consumer areas or geographic, servicing locality (see Background in Neumann and Poss) which the trash hauling is to support; because
	use of information obtained in realtime from wireless/celluler modem transfer from container or waste vehicle at a remote center would enable a analysis tool to inter-relate various levels of criticality of container state, with one or more grouping such as categorizing of the distinguished levels into a particular class, since this classification would help mapping the urgency/import associated with each class with a expediency degree of corrective action or alert has to be taken by the remote center, 
	where a classified urgency caused by geographic distance, or traffic type movement or classified urgency assigned to state of container fullness would enable a analytic software to respectivly correlate either routing truck or personnel with location of the truck and condition of the traffic or means to rectify to real-time space availability in the container with potential inability of a container to properly dispose a waste in regard to a economics and service needs of consumer area, 
	the dynamic cause/action determination augmented with support of benchmarks data or learning from tests available at the central analytic environment, correlated with a particular condition obtained from sensor/modem transmission in order to adapt the best or most expedient mode for dispatching corrective actions or supplemental assistance to relieve or replace a perceived operational deficiency of a waste disposing entity.
	As per claims 6-7, Kline discloses waste measurement and tracking container of claim 4, wherein the poisonous gas sensor detects a poisonous-explosive gas (refer to claim 5; toxins from hazardous waste – para 0120) with a molecule concentration measurement (e.g. molecular level some 2000 times greater – para 0362; sensor technologies, capture a specific molecular chemistry – para 0367)
	wherein the fragrance sensor determines with a molecule concentration measurement (para 0362) a threshold (Note2: alert generated from matching preprogrammed or developed chemistry concentration within a molecular library – cause an alert - para 0367 - reads on concentration of a molecular odor concentration exceeding a secure, preestablished threshold) for a fragrance which is pre-calibrated and pre-recorded.
	As per claim 8, Kline does not explicitly disclose  waste measurement and tracking container of claim 4, wherein the fragrance sensor classifies materials in the container with a molecule concentration measurement.
	But urgency or importance of a issue related to sensed information obtained via modem communication for a central analytics to be able to classify information entails establishing of metrics based on level of harm or dire impact on an operation, where classifying a high level of hazard material sensed from odor sensors entails classifying this high concentration under a particular categoriies of fragrance or odor harm.
	Thus, effect of classifying a fragrance sensor as information grouped under a given urgency/importance level which is being purported for supporting a centralized handling of waste disposal issues (related to container materials) and consolidating a knowledge base that includes classified fragrance sensor data would have been obvious for the same reasons set forth with the classfying feature addressed in claims 2 and 4.
	As per claim 9, Kline does not explicitly disclose waste measurement and tracking container of claim 4, wherein 
	the volume- distance sensor scans an empty area of the container; and an occupied volume of the container is measured by subtracting the scanned empty area from a full area.
	But based on the teaching by Poss and Neuman use of monitoring means that measure the level of fullness, semi-fullness or emptiness with a container space, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement calculated fulness or emptiness as set forth above so that volume-distance sensor operation associated therewith (per Poss and Neumann) would be based on a space scanning logic that subtract an fully empty area of the container from a full area of the container in which waste is being sensed as occupying; because sensor means provided with measurement capability to derive concrete volume or space  availabilty with mathematical result  as set forth above would facilite quick transduction of these concrete numerical data into computer-based signals destined for evaluation at more advanced platforms .
	As per claim 10, Kline does not explicitly disclose (waste measurement and tracking container of claim 4), wherein the volume-distance sensor is an ultrasonic sensor, a radar sensor, or laser sensor.
	Kline discloses ultrasonic/acoutic methodology (para 0285, 0242) to underly the FPN/TRAC communcation and reporting paradigjm; whereas use of ultrasonic format to suppport EM transmission associated with container sensor operation such as to detect emptiness state of a liquid container is shown in Conroy scent feedback method (para 0115)
	Thus, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement ultrasonic based communication of monitored data per Kline’s PFN/TRAC infrastructure so that sound measurement reflective of container space (on emptiness or fullness) woud be using the technology on ultrasonic sensor or radar type sensor to implement sensor-based measurement on real-time container state of being full, semi filled or empty as per the teaching from Conroy sensor feedback from above; because
	ultrasonic or radar based technology provides possibility to derive meaning and estimate quantitative insights from the very capture of signals reflected or returned from transmitted signals so that the quantity of absorption at a target area recipient of the incoming energy as learned from the reflection would help quantification of the amount of material being present or absent at the target, which in this case is reflective of the amount of material being present in a container space targeted with the ultrasonic methodology.
	As per claim 13, Kline discloses waste measurement and tracking container of claim 10, wherein the processor classifies information (refer to rationale in claim 2) obtained by the measurement system from the poisonous gas sensor, the fragrance sensor, the volume-distance sensor (refer to claim 5), the radioactivity sensor, a biological sensor, a physical sensor, and a chemical sensor (refer to claim 11 and obviousness per rationale in claim 2); and transfers (refer to central software addressed with  rationale in claim 4) the information to the software.
Claims 3 is/are rejected under § 35 U.S.C. 103 as being unpatentable over Kline et al, USPubN: 2005/0080520 (herein Kline) in view of Malone, USPN: 5,425,316 (herein Malone) 
	As per claim 3, Kline does not explicitly disclose waste measurement and tracking container of claim 1, 
	wherein the software saves and analyzes and triggers a predefined process and runs a workflow.
	Testing is disclosed in Kline as part of refining circuitry operations at the FPN controllers with the wirless communication to arrive at a most secure and efficient movement of modular configurations (para 0326) included with the FPN/TRAC programming (programming – Fig.  26; Trac programming – Fig. 29).
	Workflow underlying operation of waste building, compacting and elimination and equipment recovery is shown in Malone waste burning and modem-included remote site network (col. 11 li. 12-62; Fig. 9-11) as observable (e.g graphic display) performance from test, with configuration based on parameters (col. 11 li. 12-29) measurable or obtained (sensors – Fig. 4) from the actual context of the waste disposing container, where control functions implement an operational flow carried with self-test feature (col. 7-9) or effect of integrating hardware and software (Fig. 3-4 and related text); hence remote site with test capability to analyse operational flow, and process parameters to triggers performance test as pre-defined processes or subprocess of a waste disposing workflow is recognized. 
	Therefore, It would have been obvious before the time of the effective date of the claimed invention for one of ordinary skill in the art to implement testing in Kline so that programmijng associated with Kline’s TRAC infrastructure includes software that saves real-time data and parameter configuration in accordance to flow paradigm and analyzes relationships among a workflow process  - as in Malone configuration of process testing - and triggers a pre-defined processes and runs a workflow; because
	capability of testing and evaluating parameter settings on basis of estimated metrics and actual sensor measurement using test cycles or reviewing effect by a analytic center as set forth above, would not only enable initation of test and re-configuration test setting to further evaluate cause of container or waste disposal flaws, but would also refine the knowledge with which to consolidate industrial benchmarks, applicable settings and formulate reusable specifications that can be adapted towards implementing the proper combination of equipment entities, parametric setting, environment variable and processing, while exploiting communication performance provided via network resources also retained as result from the test and consolidated knowledge-base which falls under the endeavor for infrastructure communication testing by Kline. 
	Allowable Subject Matter
Claim 12 is allowed, as following:
	(claim 12) a method for waste measurement and tracking, comprising the following steps:
	 - measuring an occupied area of a waste measurement and tracking container, wherein the waste measurement and tracking container comprising:
	a control and communication unit comprising a processor, a modem, a GPS modem, and a software; and 
	a measurement system comprising a poisonous gas sensor, a fragrance sensor, and
volume-distance sensor,
	- detecting a poisonous explosive gas with a molecule concentration measurement, 
	- detecting a fragrance factor,
	- detecting radioactivity, biological, physical and chemical factors,
	- measuring vital symptoms either continuously or periodically, with the help of a poisonous gas sensor, a fragrance sensor, a volume-distance sensor,
	- delivering data which exceed a critical threshold to a headquarter, when it is impossible to deliver the data to the headquarter, delivering the data to a nearest transferring center, and - 	leading a nearest vehicle or staff to access the container to collect a waste.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A Vu whose telephone number is (571) 272-3735.  The examiner can normally be reached on 8AM-4:30PM/Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chat Do can be reached on (571)272-3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3735 ( for non-official correspondence - please consult Examiner before using) or 571-273-8300 ( for official correspondence) or redirected to customer service at 571-272-3609.
Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Tuan A Vu/
Primary Examiner, Art Unit 2193
June 04, 2022